          Case 9:19-cv-00123-DWM Document 32 Filed 09/23/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION



JOHN HAGERTY, personal                           CV 19-123-M-DWM
representative for estate of William
Hagerty and trustee for wrongful death               JUDGMENT
claim beneficiaries; LARRY KINS,
personal representative for estate of
Lillian Kins and trustee for wrongful
death claim beneficiaries; KATHY
PELTIER, personal representative for
estate of Richard Peltier and trustee for
wrongful death claim beneficiaries;
MARGARET WRIGHT (deceased) and
ELISABETH BURRELL, personal
representatives for estate of Andres
Wright and trustee for wrongful death
claim beneficiaries,

                       Plaintiffs,

   vs.

ALEX AZAR, Secretary, U.S.
Department of Health & Human Services,

                       Defendant.



         This action came before the Court for determination on the record. A
 decision has been rendered. IT IS ORDERED AND ADJUDGED that judgment is
 entered in favor of the Defendant in accordance with the Court's Opinion and
        Case 9:19-cv-00123-DWM Document 32 Filed 09/23/20 Page 2 of 2



Order dated this date and filed as Doc. 31 in the case file.
      Dated this 23rd day of September, 2020.

                                 TYLER P. GILMAN, CLERK
                                 By: /s/ Nicole Stephens
                                 Nicole Stephens, Deputy Clerk
